Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,648,866 to Malbrancq et al. (hereinafter “Malbrancq ‘866”) in view of US 2013/0228516 A1 to Jonsson et al. (hereinafter “Jonsson”).
Malbrancq ‘866 discloses an apparatus for the withdrawal and return of body fluids. 
Especially, the apparatus is meant for plasmapheresis. Nevertheless, the same technical features are present as in claim 1 for a blood purification apparatus: indeed, the so-called "cleaning solution" is a physiological saline solution or a dialysis fluid i.e. the general term "cleaning solution" does not match with the features of the description. Furthermore, the same "semi-permeable membrane" is present in Malbrancq ‘866 i.e. this same membrane can be used for purification and separation. Finally, the term "drainage" is used but fits to the extraction of plasma and contaminated part of the blood. In the last case, it is clear that plasma will be extracted as well with the blood contaminants. As a conclusion, it is not possible to differentiate the purpose of Malbrancq ‘866 with the purpose of the present application.  Hence, the terms “a vascular access flow path”, “a cleaning solution flow path” and “a drainage flow path” is an intended use of a flow path.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Malbrancq ‘866 discloses in figure 2 a blood purifier 2 divided into a first part 3 and a second part 4 by a semipermeable membrane 14; a vascular access flow path 5 that is connected to the blood purifier, the vascular access flow path communicating with the first part; a cleaning solution flow path that is connected to the blood purifier, the cleaning-solution flow path (5, 16, 16b) communicating with the first part; and a drainage flow path 20 for collecting blood plasma having passed through the thin membrane, that is connected to the blood purifier, the drainage flow path communicating with the second part, a blood pump 18 that can transmit liquid in both directions being provided to the cleaning-solution flow path (5, 16, 16b), and an opening/closing valve 26 e.g. clamp provided in the vascular access flow path (see Fig. 4; col. 9, lines 60-64)(col. 4, line 30 – col. 5, line 31; col. 10, line 45 – col. 11, line 8).
	Claim 1 differs from the apparatus of Malbrancq ‘866 in reciting an open-close valve in the drainage flow path.
In the field of blood purification devices, providing an opening/closing valve to a drainage flow path is a well-known feature, e.g., as indicated in Jonsson (refer to the on/off valve 121 in fig. 12). Given the above, it would have been obvious to a person skilled in the art to easily apply the structure for providing an opening/closing valve to a drainage flow path, which is a well-known feature, to the apparatus of Malbrancq ‘866.
Regarding claim 4, a claimed clean solution storage portion connected to the cleaning solution flow path on a side opposite to the blood purifier is limited to a storage portion to a flow path on a side opposite to the blood purifier.  Malbrancq ‘866 teaches a storage portion (17) to a flow path (16, 16b) on a side opposite to the blood purifier (2) (see Figure 2).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4 have been considered but are moot.
Applicants argue that Malbrancq ‘866 is a blood separation device and is not a blood purification device.  However, Malbrancq ‘866 meets the structural limitation claimed in claim 1 as disclosed above and capable of performing the intended function.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Applicants argue that Malbrancq ‘866 does not disclose a flow path for a cleaning solution, let alone a cleaning solution flow path that is provide with a pump.  Again, “a cleaning solution flow path” is an intended use of a flow path.  Malbrancq ‘866 teaches a flow path (16, 16b) with a pump (18) (see Fig. 2).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicants argue against only Malbrancq ‘886 and no argument against Jonsson.  
Applicants argue that Malbrancq ‘866 device does not provide any valve in the conduit leading to the plasma container 20.  However, Jonsson teaches the valve an open-close valve (121) in Figure 12.  
Allowable Subject Matter
Claims 2-3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
9/10/22